


EXHIBIT 10.2
[relocationagreementro_image1.gif]
Cisco Systems, Inc.
170 West Tasman Drive
San Jose, CA 95134-1706
Phone: 408 526-4000
Fax: 408 526-4100
http://www.cisco.com

Letter of Transfer
Managed Move


November 1, 2012




Mr. Charles Robbins
[ADDRESS]


Dear Mr. Robbins:


I have the pleasure of confirming the terms and conditions which apply to your
transfer to San Jose, CA. I understand your new assignment will begin on or
before October 8, 2012.


The company will assist you in your move from Lawrenceville, GA to San Jose, CA
by providing you with relocation assistance, which subject to approval by the
Board Compensation Committee includes the following:


a)
House Hunting Trip: Two trips totaling 10 days are allowed for employee, spouse
and family.  Cartus will authorize roundtrip air (economy) travel, hotel and
rental car to be arranged through the Cisco Travel Center. Reimbursement for
meals up to $60.00 per day per person based upon actual receipts.  The amount of
the benefit will be added to the employee’s W-2 as income.



b)
Shipment of household goods from one primary residence by Graebel Move
Management, including a maximum of two (max. 2) standard automobiles if distance
is greater than 400 miles. Delivery to new location: packing, loading and
unpacking of household items, servicing appliances only (washer, dryer,
icemaker). If necessary, Storage in Transit (SIT) up to a maximum of 90 days for
current homeowners of household goods in the new location. The shipment of goods
and 30 days of storage benefit is excludable and will not be grossed up.



c)
Final Travel: Air economy travel one-way if distance is greater than 400 miles
or automobile travel reimbursement at the current mileage rate, maximum of 2
standard automobiles for employee, spouse and legal dependents. This is an
excludable benefit (non-taxable) and will not be grossed up nor added to the
employees W-2.



d)
Corporate temporary housing accommodations up to a maximum of 90 consecutive
days. Also included is a allowance of $150/single or married persons or
$300/family will be provided if you are staying in a service/corporate apartment
with an available kitchen, during your temporary living stay. The allowance is a
supplement to assist you in setting up basic items for your stay









--------------------------------------------------------------------------------



(spices, bread, milk, etc.). The amount of this benefit will be added to the
employee’s W-2 as income.


e)
If necessary, rental of one compact automobile up to a maximum of fifteen (15)
consecutive days, or until personal automobile arrives, whichever is sooner. The
amount of this benefit will be added to the employee’s W-2 as income.



f)
A miscellaneous relocation allowance of $20,000.00 (minus taxes) to be disbursed
within 30 days after the effective date of your transfer. This sum is intended
to cover non-receipted miscellaneous expenses such as pet vaccinations, utility
hook-ups, auto registration, club membership, etc. This benefit is fully
taxable, and taxes are deducted prior to payment.



g)
Area orientation session with a Cisco approved vendor to include home finding
tours for renters and homeowners, needs assessment performed by agent familiar
with area. The area orientation to include information on communities, schools,
recreation and special needs. The amount of this benefit will be added to the
employee’s W-2 as income.



h)
A Pet Shipment Allowance of up to $2,000 per pet, with a maximum of up to 4 pets
will be provided by Cisco. It is the responsibility of the employee to research
and determine if there are any restrictions at the new location residence for
his/her pet(s) and to make all the necessary arrangements for transportation. 
Costs associated with boarding and/or locating a new home for a pet, which will
not be shipped, are not reimbursable expenses.  The pet shipment allowance is a
reimbursable expense and not directly paid for by Cisco.  The amount of this
benefit will be added to the employee’s W-2 as income.



i)
Cisco will cover the cost of the airfare/mileage back to the old location, for
the employee to complete any outstanding relocation details.  The employee must
work with Cartus to make the air travel arrangements.  If the employee chooses
to travel by automobile, the mileage will be reimbursed based on applicable
mileage rates at the time.  The employee should coordinate the schedule of the
trip with his/her manager and all those the employee will need to see at the old
location.  The amount of the benefit will be added to the employee's W-2 as
income.



For the employee who currently owns a home, in order to qualify for the
following benefits, he/she is required to participate in Cisco’s Home Sale and
Marketing Assistance Program and must not list his/her property above 105% of
the average of the two completed BMA (Broker Market Analysis) reports or updated
suggested market price (whichever is applicable at the time.)


The following additional benefits are offered:


•
Buyer Value Option (BVO) This home sale program is designed to assist the
employee in selling their primary residence at market value by providing the
marketing assistance necessary for finding a qualified buyer and complete the
purchase within a reasonable time frame at an acceptable price. The employee
will be assured of receiving the net proceeds based upon the buyer’s purchase
price even if the sale falls through and does not close. In order to receive
this relocation benefit the employee is required to contract with Cartus to
coordinate the transaction. The following non-recurring closing costs are
covered, but are not limited to: realtor, fee, one time title fee, escrow fees,
recording and attorney fees. Cisco reserves the right to determine eligibility
of a property to participate in the program. Properties with severe zoning or
easement disputes, lead paint, asbestos,




--------------------------------------------------------------------------------



mold, environmental hazards, etc. may be ineligible to participate.  If the
property does not qualify for Cisco’s Buyer Value Option Program, an alternative
may be considered.


•
Sales Incentive Bonus - – Cisco will pay the employee a 2% Sales Incentive Bonus
based on the sales price of the primary residence in the old location as an
active participant of the BVO program if an offer is obtained within the first
90 days of the home being listed. This sales incentive bonus is not tax
assisted.

 
•
Home Purchase Assistance – Cisco will reimburse the following reasonable closing
costs upon evaluation: Customary buyer costs; Transfer taxes normally paid by
the buyer; Legal fees (if customary); Inspection fees customary for the area.
The benefit is capped at $20,000.00. Home must be purchased within 12 months of
the effective transfer date for eligibility. Direct billing of these costs can
be arranged through one of Cisco’s preferred lenders. The amount of this benefit
will be added to the employee’s W-2 as income.



•
Mortgage Subsidy - As a part of this offer, you are also eligible to participate
in the Cisco Mortgage Subsidy Program.  This program provides a declining
subsidy over five (5) years to aid in managing your relocation costs to the San
Jose, CA area. In this program, your home mortgage interest rate will be
subsidized by Cisco.  The subsidy represents the difference between the rate of
interest at which you make your payments (subsidized rate) and the rate of the
interest on the loan (mortgage note rate).  The subsidy will decline gradually
until the beginning of the sixth year when you will be responsible for the full
mortgage at the note rate reflected on the mortgage documents.  For your level,
the mortgage subsidy is up to $300,000.00 over the 5 years and you have one (1)
year from your effective date to activate this subsidy.   Cisco will pay this
subsidy directly to one of Cisco’s preferred lenders on your behalf.   Also,
please note that this benefit is fully taxable upon execution, and taxes will be
deducted bi-monthly from your Cisco paycheck throughout the duration of the
subsidy benefit period.    However, the mortgage Interest paid by you and Cisco
may be tax deductible which can help reduce your overall income tax liability. 
Also of note, the mortgage subsidy amount may only be applied to the interest
portion of the mortgage payments due on the loan in the first five years (not
the principal or any escrow portions).  If the benefit exceeds the interest due
on the loan during the first five years, it may become necessary to extend the
subsidy benefit for a 6th or 7th year or possibly longer. Subsidy dollars can
only be applied to a mortgage and will not be disbursed to the employee as a
lump sum.  Any leftover subsidy not applied to a mortgage will be returned to
Cisco. You can obtain further details for your specific situation through one of
Cisco’s preferred lenders or your Cisco relocation contact.





Cartus will contact you to initiate the proper arrangements and will be
available to answer any questions. The relocation element of the compensation
package is contingent upon your execution of the attached Relocation Agreement
and compliance with the terms of that Agreement.
No substitutions or cash outs for any of the provided relocation components are
permitted. This relocation package is valid for 12 months from the effective
date of November 1, 2012.





--------------------------------------------------------------------------------



Charles, I believe this fully outlines the issues discussed concerning your
relocation to San Jose, CA. Please signify your acceptance of this transfer by
signing below and returning this letter to your Cisco Relocation Manager.


Sincerely,




 
 
 
 
 
 
 
 
 
 
/s/ Rob Lloyd
 
 
 
 
Rob Lloyd
 
 
 
 
Hiring Manager
 
 
 
 



I AGREE TO THE TERMS AND CONDITIONS COVERING MY RELOCATION TO CISCO SYSTEMS,
INC., NEW LOCATION AS SET FORTH IN THIS LETTER.




 
 
 
 
 
/s/ Charles Robbins
 
 
11/6/2012
 
Charles Robbins
 
 
Date
 
 
 
 
 
 
 
 
 
 
 



Employee ID ______________
ENCL:
•
Relocation Payback Agreement.




--------------------------------------------------------------------------------



[relocationagreementro_image1.gif]
RELOCATION PAYBACK AGREEMENT


Date: November 1, 2012
Name: Mr. Charles Robbins


I understand and agree that Cisco Systems, Inc. (“Cisco”) may, in its sole
discretion, require that I provide acceptable documentation of some or all of my
relocation expenses before reimbursing me for those expenses.


I further understand and agree that Cisco's obligation to make any relocation
payment(s) is contingent upon my continued employment with the Company. If I
voluntarily terminate my employment within two years of my relocation, I agree
to pay back all relocation payments advanced to me or on my behalf by Cisco in a
prorated monthly amount.


In the event of involuntary termination without cause or for cause arising from
a restructuring, no
reimbursement is required. However, in the event that my employment is
involuntarily terminated within two years of employment for good cause arising
from anything other than a restructuring or early retirement plans, I agree to
repay Cisco for the relocation costs Cisco advanced to me or on my behalf in
accordance with the formula set forth above for voluntary terminations. A
termination for “Good Cause” will mean a termination for any of the following
reasons: (i) your continued material failure to perform your duties to Cisco
(other than due to your death or disability after there has been delivered to
you a written demand for performance which describes the specific material
deficiencies in your performance and the specific manner in which your
performance must be improved, all in accordance with the Cisco performance
management plan, and which provides thirty (30) business days from the date of
notice, or the amount of time specified in any applicable Cisco performance
management plan, whichever is greater, to remedy such performance deficiencies;
(ii) your engaging in an act of willful misconduct that has had or will have a
material adverse effect on Cisco's reputation or business; (iii) your being
convicted of, or a plea of no contest to, a felony; (iv) your committing an act
of fraud against, or willful misappropriation of property belonging to, Cisco;
or (v) your material breach of the Cisco Code of Business Conduct, Conflict of
Interest Agreement or Proprietary Information and Inventions Agreement.


I further agree to re-affirm this authorization in writing in the event that my
employment is terminated within two years of employment, either voluntarily or
involuntarily for cause other than a restructuring. I agree to pay the balance
in full to Cisco within thirty (30) days of my termination date.


/s/ Charles Robbins
 
 
11/6/2012
 
Charles Robbins
 
 
Date
 
 
 
 
 
 



Employee ID _______________





--------------------------------------------------------------------------------



You are encouraged to seek tax advice from your personal tax advisor at your own
expense to determine the impact of any relocation payments upon your individual
tax liability. You are also encouraged to save all of your relocation expense
receipts for tax purposes. The IRS provides tax information, forms and
publications at no charge to the public at http://www.irs.gov.        

